DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 9-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Anderson-Straley et al. (US 2012/0327596).
Regarding claim 1, Anderson-Straley et al. discloses in Figs 1-10, a battery thermal management system (ref 600) comprising: a coolant loop (ref 62, [0045], [0059], [0064], 

Regarding claim 2, Anderson-Straley et al. discloses all of the claim limitations as set forth above and also discloses the pump (ref 70) is disposed downstream (Fig 8) from the heat exchanger (ref 64) and upstream (Fig 8) from the battery pack (refs 16a, 16b) with respect to the direction of the flow of the heat exchange fluid ([0153]) through the coolant loop (ref 62, [0045], [0059], [0064], [0065], [0069], [0144]).

Regarding claim 3, Anderson-Straley et al. discloses all of the claim limitations as set forth above and also discloses the heat capacitor (ref 602) includes a phase change material (ref 604) configured to exchange heat with the heat exchange fluid ([0153]) flowing through the heat capacitor (erf 602).

Regarding claim 4, Anderson-Straley et al. discloses all of the claim limitations as set forth above and also discloses the heat exchanger (ref 64) is a radiator ([0012]).

Regarding claim 5, Anderson-Straley et al. discloses all of the claim limitations as set forth above and also discloses the valve (refs 75, 114) selectively opens and closes to convey ([0046], [0047], [0050]) the heat exchange fluid ([0153]) through at least the bypass loop ([0046], [0047], [0050], Fig 8).

Regarding claim 6, Anderson-Straley et al. discloses all of the claim limitations as set forth above and also discloses the heat exchange fluid is a coolant ([0153]-[0154]).

Regarding claim 9, Anderson-Straley et al. discloses all of the claim limitations as set forth above and also discloses a fan (ref 144, [0070], [0105]) directs air through the radiator (ref 64).

Regarding claim 10, Anderson-Straley et al. discloses all of the claim limitations as set forth above and also discloses the valve (ref 75, 114) is disposed upstream (Fig 8) from the heat capacitor (ref 602) in the direction of the flow of the heat exchange fluid ([0153]) through the coolant loop (ref 62, [0045], [0059], [0064], [0065], [0069], [0144]).

Regarding claim 11, Anderson-Straley et al. discloses all of the claim limitations as set forth above and also discloses the valve (ref 75, 114) is configured to control 

Regarding claim 12, Anderson-Straley et al. discloses in Figs 1-10, a battery thermal management system (ref 600) comprising: a coolant loop (ref 62, [0045], [0059], [0064], [0065], [0069], [0144]) conveying a heat exchange fluid ([0153]) there through, the coolant loop (ref 62, [0045], [0059], [0064], [0065], [0069], [0144]) including a battery pack (refs 16a, 16b), a heat exchanger (ref 64), a valve (ref 114), a heat capacitor (ref 602), and a pump (ref 70) in fluid communication with each other ([0045], [0048], [0059], [0064], [0065], [0069], [0144]), the heat capacitor (ref 602) disposed upstream (Fig 8) from the heat exchanger (ref 64) and downstream (Fig 8) from the battery pack (refs 16a, 16b) and the valve (ref 75, 114) with respect to a direction of a flow of the heat exchange fluid ([0153]) through the coolant loop (ref 62, [0045], [0059], [0064], [0065], [0069], [0144]), and wherein the valve (refs 75, 114) is disposed downstream (Fig 8) of the battery pack (refs 16a, 16b) with respect to the direction of a flow of the heat exchange fluid ([0153]) through the coolant loop; and a bypass loop ([0046], [0047], [0050]) extending from the valve (refs 75, 114) to a branch point intermediate (Fig 8) the heat capacitor (ref 602) and the heat exchanger (ref 64), the bypass loop bypassing ([0046], [0047], [0050]) the heat capacitor (ref 602), and wherein the valve (refs 75, 114) selectively conveys ([0046], [0047], [0050]) the heat exchange fluid ([0153]) passing through the battery pack (refs 16a, 16b) directly to (Fig 8) the heat exchanger (ref 64).



Regarding claim 14, Anderson-Straley et al. discloses all of the claim limitations as set forth above and also discloses the pump (ref 70) is disposed downstream (Fig 8) from the heat exchanger (ref 64) and upstream (Fig 8) from the battery pack (refs 16a, 16b) with respect to the direction of the flow of the heat exchange fluid ([0153]) through the coolant loop (ref 62, [0045], [0059], [0064], [0065], [0069], [0144]).

Regarding claim 15, Anderson-Straley et al. discloses in Figs 1-10, a battery thermal management system (ref 600) comprising: a coolant loop (ref 62, [0045], [0059], [0064], [0065], [0069], [0144]) conveying a heat exchange fluid ([0153]) there through, the coolant loop (ref 62, [0045], [0059], [0064], [0065], [0069], [0144]) including a battery pack (refs 16a, 16b), a heat exchanger (ref 64), a valve (ref 114), a heat capacitor (ref 602), and a pump (ref 70) in fluid communication with each other ([0045], [0048], [0059], [0064], [0065], [0069], [0144]), the heat capacitor (ref 602) disposed upstream (Fig 8) from the heat exchanger (ref 64) and downstream (Fig 8) from the battery pack (refs 16a, 16b) and the valve (ref 75, 114) with respect to a direction of a flow of the heat exchange fluid ([0153]) through the coolant loop (ref 62, [0045], [0059], [0064], [0065], [0069], [0144]), and wherein the valve (refs 75, 114) is disposed downstream (Fig 8) of the battery pack (refs 16a, 16b) and upstream (Fig 8) from the heat capacitor (ref 602) 

Regarding claim 16, Anderson-Straley et al. discloses all of the claim limitations as set forth above and also discloses the heat capacitor (ref 602) includes a phase change material (ref 604) configured to exchange heat with the heat exchange fluid ([0153]) flowing through the heat capacitor (erf 602).

Regarding claim 17, Anderson-Straley et al. discloses all of the claim limitations as set forth above and also discloses the pump (ref 70) is disposed downstream (Fig 8) from the heat exchanger (ref 64) and upstream (Fig 8) from the battery pack (refs 16a, 16b) with respect to the direction of the flow of the heat exchange fluid ([0153]) through the coolant loop (ref 62, [0045], [0059], [0064], [0065], [0069], [0144]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson-Straley et al. (US 2012/0327596) as applied to claim 1 above, and further in view of Nemesh et al. (US 2010/0012295).
Regarding claims 7 and 8, Anderson-Straley et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the valve is a 3-way or 4-way valve.
Nemesh et al. (US 2010/0012295) discloses in Figs 1-2, a vehicle (ref 20) including a battery thermal management system ([0003]).  The system includes three-way (ref 70) and four-way valves (ref 56) therein.  The inclusion of three-way and four-way valves expands the thermal management system’s capabilities and overall functionality, reducing system complexity and enhancing overall thermal system performance ([0003], [0007], [0008], [0014], [0017]).
Nemesh et al. and Anderson-Straley et al. are analogous since both deal in the same field of endeavor, namely, battery thermal management systems.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the 3 and 4-way valve structures disclosed by Nemesh et al. into the valve structure of Anderson-Straley et al. to expand the thermal management system’s capabilities and overall functionality, reducing system complexity and enhancing overall thermal system performance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-6 and 8-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-14 of U.S. Patent No. 10,847,851. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘851 patent anticipate the instant claims.  In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Maitre et al. (US 2010/0009246) discloses in Figs 1-2, a battery (ref 100) including a chiller loop and a bypass loop ([0017], [0030], [0032]) controlled via a valve (ref 150).

Rousseau et al. (US 2015/0135742) discloses in the single figure, a battery cooling circuit (Abstract) including a heat exchanger and multiple coolant loops/paths, including a bypass loop ([0016], [0018], [0042]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725